Title: From John Adams to J. H. Tiffany, 9 June 1819
From: Adams, John
To: Tiffany, J. H.



Dear Sir
Quincy June 9th 1819

Please to accept the third Voloum of the “Defence” the first you will please to return when you have made all the use of it you wish for—the second I hope you have received—a fourth I may here–after lend you on the same condition I have the first—As you are the only Man now living who studies the Science of Government as far as I know—I should be willing if I had many days to live—to become your Pupil and Disciple, but as it is I can only furnish you with the results of the imperfect inquiry’s of my former days—but I hope you will adopt the sentiment and the resolution, “nullius addictus Iurare inverba magistri”
When I hear you have received the Second and third Volume I will lend you a fourth—
But I fear that so much lumber will incumber you and make you repent of having Commenced a Correspondence / with your most obidient humble Servant

John Adams